NO. 12-13-00190-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DONALD MILLER BALL,                                §      APPEAL FROM THE 217TH
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        Donald Miller Ball appeals his conviction for aggravated sexual assault of a child for
which he was sentenced to imprisonment for twenty-five years. We dismiss the appeal for want
of jurisdiction.

                                   PROCEDURAL BACKGROUND
        Pursuant to a plea bargain agreement, Appellant pleaded guilty to aggravated sexual
assault of a child. The agreement, which was signed by Appellant and the prosecutor, provided
that “there will be a cap on punishment of no more than 30 years confinement Texas Department
of [C]riminal [J]ustice [I]nstitutional [D]ivision.” The trial court accepted Appellant’s guilty
plea and, after a hearing on punishment, sentenced Appellant to twenty-five years of
imprisonment. The trial court then certified Appellant’s right to appeal. See TEX. R. APP. P.
25.2(a)(2).
        The trial court’s initial certification stated that the case is not a plea bargain case and the
defendant has the right to appeal. The court filed a second certification stating that the case is a
plea bargain case “but matters were raised by written motion filed and ruled on before trial and
not withdrawn or waived.” The certification stated further that the defendant has the right to
appeal as to punishment only.
         The State filed a motion to dismiss contending that this is a plea bargain case, the
sentence imposed by the trial court did not exceed the agreed thirty year cap, none of Appellant’s
issues relate to any pretrial motions ruled on by the trial court, and all of Appellant’s pretrial
motions were granted.            See TEX. R. APP. P. 25.2(a)(2) (defendant pleading guilty where
punishment did not exceed that recommended by prosecutor and agreed to by defendant has
right to appeal only matters raised by written motion filed and ruled on before trial, or after
getting permission to appeal). Accordingly, the State requested that the appeal be dismissed or,
alternatively, that it be remanded to the trial court for recertification of Appellant’s right to
appeal. By order dated July 11, 2014, after reviewing the record and the State’s motion, we
granted the alternative relief requested and remanded the case to the trial court for recertification.
         In compliance with this court’s order, the trial court held a hearing and thereafter, on
July 23, 2014, certified that this is a plea bargain case and Appellant has no right to appeal.


                                                RIGHT TO APPEAL
         We have received the trial court’s certification that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification is signed by
Appellant and his counsel. However, Appellant has informed us that he signed the certification
under duress, the trial court’s second certification is correct, and he objects to the trial court’s
recertification that he has no right to appeal.1 Nevertheless, based upon our review of the clerk’s
record and its supplements and the reporter’s records from the plea, sentencing, and
recertification hearings, we conclude that the appellate record supports the trial court’s July 23,
2014 certification.        See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)

         1
            Appellant also contends that he changed his plea from “not guilty” to “guilty” based upon the contents of
the trial court’s first two certifications. Initially, we note that the plea bargain agreement includes an admonishment
that “[w]here you plead guilty . . . with a plea bargain agreement and the punishment assessed does not exceed the
agreement between you and the prosecutor, the Court must give permission before you can appeal on any matter in
the case except for those matters raised by written motion filed before trial.” Moreover, we have reviewed the
reporter’s record of the plea and sentencing hearings, and neither includes any mention of either trial court
certification.


                                                           2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 20, 2014


                                        NO. 12-13-00190-CR


                                    DONALD MILLER BALL,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 217th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2012-0434)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.